Citation Nr: 1142147	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-40 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine condition, to include disability manifested by radiating pain into upper extremities due to missing cervical spine discs.  

2.  Entitlement to a rating in excess of 20 percent for service connected hearing loss.  

3.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory condition to include residuals of a punctured lung with breathing problems diagnosed as chronic obstructive pulmonary disease, to include as a result of surgical treatment by the Department of Veterans Affairs.  

7.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision.  The Veteran perfected a timely appeal.  

The Veteran testified at an April 2010 Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  

With regards to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory condition to include residuals of a punctured lung with breathing problems diagnosed as chronic obstructive pulmonary disease, to include as a result of surgical treatment by the Department of Veterans Affairs, the Board notes that at the Veteran's April 2010 Board hearing the undersigned Veterans Law Judge, in trying to clarifying the issues on appeal, inadvertently indicated that the March 1999 rating did not contain consideration of the provisions of 38 U.S.C.A. § 1151.  However, upon a careful review of the record the Board finds that the March 1999 rating decision did consider the provisions of 38 U.S.C.A. § 1151.  In light of the representations made by the undersigned Veterans Law Judge at the April 2010 Board hearing and in order to accord fair process to the Veteran, new and material evidence has been submitted to reopen the claim and it will be considered on a de novo basis, which in effect is consistent with the ruling made on the record. 

The Board notes that with respect to the Veteran's claim for basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, the Board has determined that claim is inextricable intertwined with the Veteran's pending claims for service connection and increased ratings.  

Under these circumstances, the Board finds that, as the issues on appeal discussed above are inextricably intertwined with the DEA benefits claim they should be considered together, and thus a decision by the Board on the Veteran's claim for basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code at this juncture would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance. 

As a final preliminary matter the Board notes that the Veteran has expressed his desire to withdraw from appellate consideration, his claim for entitlement to a respiratory condition as a result of exposure to Agent Orange.  A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011). 

The record reflects that the Veteran perfected a timely appeal of the August 2009 rating decision that denied, inter alia, entitlement to service connection for a respiratory condition as a result of exposure to Agent Orange. Thereafter, in a February 2010 written statement, the Veteran expressed his desire, to withdraw this claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to service connection for a respiratory disorder as a result of exposure to Agent Orange.  See 38 C.F.R. § 20.204 (b). 

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed. 

The issues of entitlement to service connection for cervical spine condition, to include disability manifested by radiating pain into upper extremities due to missing cervical spine discs, entitlement to a rating in excess of 10 percent for arthritis of the right knee, entitlement to a rating in excess of 10 percent for arthritis of the left knee, entitlement to service connection for COPD, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a respiratory condition to include residuals of a punctured lung with breathing problems diagnosed as chronic obstructive pulmonary disease, to include as a result of surgical treatment by the Department of Veterans Affairs, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The results of the March 2008 VA audiological examination shows that the Veteran has had no worse than Level V hearing impairment in his right ear and Level V hearing impairment in his left ear.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a June 2009 pre-rating letter, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, and met all of the requirements of Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) including informing the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The letter noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  In addition the Veteran was afforded a June 2009 VA examination in order to assess the nature and severity of the Veteran's disability.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).
III.  Analysis

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

After a review of the medical evidence, the Board finds that the Veteran's bilateral hearing loss does not warrant a compensable rating.  The pertinent medical evidence of record consists of a VA audiological examination conducted in June 2009.  

At the Veteran's June 2009 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
70
75
65
68
LEFT
55
70
75
65
66

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  

Applying the findings of the June 2009 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 20 percent.  The results of the 2009 audiological examination show the Veteran's right ear had an average puretone threshold of 68 and 94 percent speech recognition; his left ear had an average puretone threshold of 66 and 100 percent speech recognition.  This, in turn, correlates to Level II hearing loss in the right ear and Level II in the left ear under Table VI, warranting a noncompensable rating under Table VII.  

However, because the Veteran's June 2009 VA audiologic examination revealed an exceptional pattern of hearing loss in both ears, the Board has considered the special provisions of § 4.86(a).  Using table VIA for the right ear would yield a finding of Level V hearing loss.  Therefore, the higher level of hearing impairment, derived from Table VIA is used to arrive at the Veteran's disability rating.  Using table VIA for the left ear would yield a finding of Level V hearing loss.  Therefore, the higher level of hearing impairment, derived from Table VIA is used to arrive at the Veteran's disability rating.  Thus, this correlates to Level V hearing loss in the right ear and Level V hearing loss in the left ear, which, when applied to Table VII warrants a 20 percent rating.  

The Board is aware that the Veteran may feel that his bilateral hearing loss is more disabling than his disability rating reflects.  The Veteran's assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. §§ 3.105(e) and 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a) (2011).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While the June 2009 and VA examiner did not specifically address the functional affects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision. 

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

While the VA examiner failed to fully address the functional effect of the Veteran's hearing loss disability, the Board notes that other evidence of record, to specifically include testimony offered by the Veteran at his April 2010 Board hearing, adequately address the issue.  Therefore, while the June 2009 examination is defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted. § 3.321(b). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board acknowledges the statements made by the Veteran at his April 2010 Board hearing which indicated that the Veteran's service-connected hearing loss interfered with his employment because he had a hard time understanding what people were saying at times.  However, in this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, extraschedular referral is not in order here. 

In reaching the above determinations, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 20 percent for service-connected hearing loss is denied.  


REMAND

First, the Board notes that the claims file contains a March 3, 2010, emergency department record.  This medical record has been altered in that portions of the document have been "whited out."  Given that this document was submitted by the Veteran, the RO should ask the Veteran to supply an original of this document and take steps to authenticate the document if necessary.  

With respect to the Veteran's claim for entitlement to service connection for cervical spine condition, to include disability manifested by radiating pain into upper extremities due to missing cervical spine discs, the Board has determined that further development of the Veteran's claim is warranted.  

Specifically, the Board has determined that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any cervical spine disability found.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this instance there is evidence of a current disability as an August 2008 VA imaging record shows that the Veteran was diagnosed with degenerative joint disease of the cervical spine.  In addition, the Veteran testified at his April 2010 Board hearing that he injured his cervical spine while on active duty when he fell off a Gama Goat.  Accordingly, the Veteran should be afforded a VA examination in order to assess the nature and etiology of any cervical spine disability.  

The Board has also determined that the Veteran should be afforded a VA examination in order to assess the current nature and severity of the Veteran's bilateral knee disability.  The Board notes that the Veteran was last examined by the VA in June 2009.  The record evidence includes a March 2010 emergency department note which shows that the Veteran complained that his knee had gotten more swollen in the last week.  He stated that both knees hurt although the left is much worse than the right.  He said it really started about July 2009 when it has been giving out a lot and he has fallen several times.  The doctor noted moderate effusion and decreased range of motion as expected with pain upon examination.  The Veteran was diagnosed with acute joint effusion and pain secondary osteoarthritis of the left knee.  Although the doctor indicated that the Veteran had a decreased range of motion, the doctor did indicate the Veteran's range of motion.  This is particularly relevant because at the Veteran's previous VA examination in June 2009, the Veteran had full extension and flexion to 140 degrees bilaterally. 

Given that this record indicates that there has been a reported worsening of the Veteran's service-connected disability VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination. 

Finally, with respect to the Veteran's claim for entitlement to service connection for COPD and his 38 U.S.C.A. § 1151 claim, the Board has determined that medical examination and opinion is necessary in order to adjudicate the claims.  The record evidence shows that the Veteran was diagnosed with a right collapsed lung following his surgical procedure in 1989.  However, there is no evidence of record which clearly shows whether the Veteran currently has a current respiratory condition, to include COPD, which is as a result of either the surgery in 1989 or his military service.  As such, the Veteran should be scheduled for a VA examination in order to assess his current respiratory condition and obtain an etiology opinion for any condition diagnosed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask to the Veteran produce an original copy of the March 3, 2010, emergency department note submitted by the Veteran in February 2010 or provide the VA with the necessary release forms, with full address information, in order to obtain an original copy of this document.  The RO should arrange for authentication of this document if necessary.  

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any cervical spine disability present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current cervical spine disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including the Veteran's assertion that he injured his cervical spine when he fell off of a Gamma Goat.  

In rendering his or her opinions, the examiner should consider and discuss the Veteran's medical history during and since military service, as well as the assertions offered by the Veteran.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  Schedule the Veteran for a VA examination of the right and left knee by an examiner with appropriate expertise to evaluate extent and severity of the Veteran's service-connected bilateral knee disability.  The claims file and a copy of this REMAND are to be made available to and reviewed by the VA examiner in conjunction with the examination.  The evaluation of the right and left knee should include all necessary studies, specifically range of motion studies.

Based on a review of the Veteran's medical history and with sound medical principles, the examiner is asked to address the following:

Based on objective demonstration of repetitive motion, the examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination of the right and left knee and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due such factors.

Based on objective demonstration of repetitive motion, the examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the right and left knee is used repeatedly over a period of time.  This determination should be expressed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

Based on the record evidence, the examiner should determine whether there is lateral instability or recurrent subluxation of either knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either lateral instability or recurrent subluxation.

With respect to each residual manifestation associated with the Veteran's service-connected right and left knee disability, the examiner is asked to comment on the degree of severity (in terms of slight, moderate or severe) due to his knees and their affect on the Veteran's employment and activities of daily living.

A complete rationale should be given for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for an examination by an appropriate physician to assess whether the Veteran is currently suffering from a respiratory condition, to include COPD.  The claims file with associated treatment records and this remand must be made available to, and be reviewed by, the examiner in connection with the examination, and he/she should so indicate in the report. All necessary studies and/or tests for an accurate assessment should be conducted. 

After a thorough review of the claims file and the clinical findings of the examination, the examiner should state the diagnosis or diagnoses of any respiratory disorder found to be present, to include COPD, and:


(1) describe the Veteran's physical condition immediately prior to the November 1989 surgery upon which the 1151 claim is based and compare it with the Veteran's physical condition subsequent to the November 1989 surgery, 

(2) discuss the nature and extent of any "additional disability" attributable to VA treatment, and 

(3) opine whether any "additional disability" was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment. 

The examiner must also express an opinion as to:

(1) whether it is as likely as not (50 percent or more probability) that any current disorder, or aggravation of any preexisting disorder, is the result of VA medical treatment/hospitalization in November 1989

(2) whether any such current disorder was a "necessary consequence" of VA medical treatment/hospitalization properly administered with the express or implied consent of the Veteran, and 

(3) whether any such current disorder is due to the natural progression of a disease or injury that occurred prior to or after VA surgery in November 1989. 

If the examiner determines that VA's actions caused additional disability to the Veteran, then the examiner should offer an opinion on whether the evidence shows an event not reasonably foreseeable possibly caused the additional disability to the Veteran.  

Based on the record evidence, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder had its onset in service or was it caused by any injury or event experienced by the Veteran in service. 

In making this assessment, the examiner is ask to consider and discuss the Veteran's medical history during and since military service and to either rule-in or rule-out any intercurrent respiratory complications due to smoking as a direct or proximate cause of any currently respiratory disorder, to include COPD (if diagnosed).

The examiner should discuss any other medical opinions on this issue in the record and clearly outline the rationale for any opinion expressed in a typewritten report. 

5.  After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims in light of all the evidence and pertinent law.  With respect to the issues of entitlement to increased ratings for the Veteran's right and left knee consider whether separate ratings are warranted based on instability.  If any benefits sought on appeal remain denied, he and his representative should be provided with a supplemental SOC and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


